        Case 6:07-cr-10009-JTM Document 44 Filed 08/28/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,
            Plaintiff,

      vs.                                            No. 07-10009-JTM

TIMOTHY OLIVAS,
            Defendant.



                            MEMORANDUM AND ORDER


      To give effect to the court’s intent in its prior Order (Dkt. 42) and defendant’s

suggested result (Dkt. 41, at 11), the court hereby clarifies that defendant’s term of

imprisonment is reduced to time served; the defendant shall be on supervised release

for a term of 3 years, the first year of which shall be served on home confinement. The

defendant’s previously imposed conditions of supervised release (mandatory, standard,

and special) are unchanged.

      IT IS SO ORDERED this day of August, 2020.

.



                                        J. Thomas Marten
                                        J. Thomas Marten, Judge
